This is an appeal by employer and its insurance carrier from an award of compensation in favor of claimant. The board found that on June 25, 1940, while claimant was engaged in the regular course of his employment, he sustained accidental injuries arising out of such employment which resulted in his disability. The board also found that the claimant, on or about June 30, 1942, commenced a third party -action to recover damages and that the employer and carrier refused to consent to an offer of settlement or to accept an assignment of the third party action. Thereafter the action was abandoned. Appellants claim that their rights were prejudiced as a result. The board found that they were not prejudiced. The evidence sustains the *935finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation board. Present — Hill, P. J., Heffernan, Brewster, Foster and Bussell, JJ.